Citation Nr: 0127221	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
March 24, 1998, to March 7, 2000, and in excess of 30 percent 
beginning March 8, 2000, for degenerative joint disease of 
the cervical spine (cervical spine disability).

2.  Entitlement to an evaluation in excess of 20 percent from 
September 1, 1998, to March 7, 2000, and in excess of 30 
percent beginning March 8, 2000, for left shoulder 
impingement syndrome, status post arthrotomy for 
acromioplasty and rotator cuff tear tendonitis (left shoulder 
disability).


REPRESENTATION

Appellant represented by:	Polly Murphy, attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to March 
1980.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal of a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted entitlement to service 
connection for cervical spine disability and for left 
shoulder disability under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran was assigned a 10 percent evaluation for 
cervical spine disability and a 20 percent evaluation for 
left shoulder disability effective November 13, 1998.  A June 
2000 rating decision granted a 100 percent evaluation under 
38 C.F.R. § 4.30, based on the need for post surgical 
convalescence for the veteran's left shoulder disability 
effective from March 24, 1998, to August 31, 1998, with a 20 
percent evaluation effective beginning September 1, 1998; 
this rating decision changed the effective date of the 10 
percent evaluation for cervical spine disability to March 24, 
1998.  A September 2000 rating decision granted increased 
ratings of 30 percent for both the veteran's service-
connected cervical spine and left shoulder disabilities 
effective March 8, 2000.  The veteran continues to believe 
that his cervical spine and left shoulder disabilities should 
be assigned higher evaluations.

The veteran testified at a video conference hearing with the 
undersigned in September 2001.  At his September 2001 
hearing, the veteran and his representative raised the issues 
of entitlement to service connection for scars of the face 
and left shoulder and for depression as secondary to his 
March 1998 VA surgery and treatment and to an August 1998 MRI 
performed at University Hospital; also raised was the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Since these issues have not been adjudicated by 
the RO, they are referred to the RO for appropriate action.


REMAND

The Board notes that the testimony at the veteran's September 
2001 hearing raised the issue of entitlement to VA 
compensation for neurological disability of the left upper 
extremity and neck, to include reflex sympathetic dystrophy 
and degenerative disc disease of the neck, as secondary to VA 
surgery and treatment in March 1998.  The RO must consider 
this claim as it is inextricably intertwined with the issues 
currently on appeal.  

The veteran has testified that he injured his neck and left 
shoulder while hospitalized at a VA hospital in March 1998 
when he fell out of bed.  While there are some records of the 
veteran's March 1998 VA hospitalization on file, it does not 
appear that all of the records are on file, since there is no 
Physician's Summary.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  Among 
other things, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The provisions of the new law apply to the 
veteran's claims.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers who may 
possess additional records pertinent 
to his 


pending claims.  After obtaining any 
necessary consent forms for the 
release of the veteran's private 
medical records, the RO should 
attempt to obtain and associate with 
the file all records noted by the 
veteran that are not currently on 
file.  

2.  The RO should attempt to obtain, 
and associate with the claims file, 
any records of the veteran's March 
1998 VA hospitalization that are not 
currently on file, especially any 
available Physician's Summary.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

4.  The veteran should then be 
scheduled for a VA examination by a 
physician in order to determine the 
current severity of his cervical 
spine degenerative joint disease and 
left shoulder post operative 
impingement syndrome disabilities 
and to determine the likely etiology 
of any current neurological 
disability of the left upper 
extremity or neck, to include reflex 
sympathetic dystrophy and 
degenerative disc disease of the 
neck.  All indicated tests and 
studies, including X-rays, should be 
performed, and all findings should 
be reported in detail.  The examiner 
should describe all symptomatology 
due to the veteran's cervical spine 
degenerative 


joint disease and left shoulder post 
operative impingement syndrome 
disabilities.  The claims folder, 
including a copy of this Remand, 
must be made available to the 
examiner for review.  With respect 
to any neurological disability 
found, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disorder is etiologically related to 
the March 1998 VA surgery and 
hospital treatment.  The rationale 
for all opinions expressed should 
also be provided.  The report of the 
examination should be associated 
with the veteran's VA claims folder.  

5.  After the above development has 
been accomplished, the RO should 
review the claims files and ensure 
that all requested development, 
including the medical examination 
and requested opinion, has been 
conducted and completed in full.  
Thereafter, the RO should undertake 
any other action required to comply 
with the notice and duty to assist 
provisions of the VCAA.  The RO 
should then readjudicate the 
veteran's claims for higher 
evaluations for his cervical spine 
and left shoulder disabilities, to 
include consideration of all 
applicable diagnostic codes and the 
provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.7.  
Consideration should be given to the 
assignment of staged ratings 
pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO should 
also adjudicate the raised 
intertwined issue of entitlement to 
VA compensation for neurological 


disability of the neck and left 
upper extremity, to include reflex 
sympathetic dystrophy.

6.  If the benefits sought on appeal 
are not granted, or if a timely 
notice of disagreement is received 
with respect to any other matter, 
the RO should issue a Supplemental 
Statement of the Case on all issues 
in appellate status.  The RO should 
also afford the veteran and his 
representative with an appropriate 
opportunity to respond.  The veteran 
should be informed of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the Supplemental 
Statement of the Case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


